SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

211
CA 16-00916
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ.


JANINE GALLO, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

SCOTT T. WICKS, DEFENDANT-APPELLANT.


LAW OFFICES OF JOHN TROP, ROCHESTER (THOMAS P. DURKIN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LAW OFFICE OF J. MICHAEL HAYES, BUFFALO (DEANNA RUSSELL OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered March 21, 2016. The order, among other things,
granted the motion of plaintiff for a directed verdict on liability.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court